Name: Commission Regulation (EEC) No 3753/87 of 15 December 1987 repealing Regulation (EEC) No 442/84 on the granting of aid for butter from private storage for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: agri-foodstuffs;  food technology;  distributive trades;  economic policy
 Date Published: nan

 No L 353/ 14 Official Journal of the European Communities 16 . 12. 87 COMMISSION REGULATION (EEC) No 3753/87 of 15 December 1987 repealing Regulation (EEC) No 442/84 on the granting of aid for butter from private storage for use in the manufacture of pastry products , ice-cream and other foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2998 /87 ( z ), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 442/84 (3) as last amended by Regulation (EEC) No 698 /86 (4), provides for the granting of aid for butter from private storage for use in the manufacture of the products referred to in Commission Regulation (EEC) No 262/79 (*) ; Whereas Commission Regulation (EEC) No 1932/81 of 13 July 1981 on the granting for aid for butter and concentrated butter for use in the manufacture of pastry products , ice-cream and other foodstuffs (6), as last amended by Regulation (EEC) No 3812/85 has the same objective as Regulation (EEC) No 442/84 ; whereas, in view of the better balance on the Community market for butter as a result of recent changes to both the supple ­ mentary levy arrangements and the intervention arrange ­ ments, the latter Regulation should be repealed ; Whereas the Management Committee for Milk and Milk products has not delivered an opinion within the time limit laid down by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 442/84 is hereby repealed. Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 285, 8 . 10 . 1987, p. 1 . (3) OJ No L 52, 23 . 2 . 1984 , p. 12 (4) OJ No L 64, 6 . 3 . 1986 , p . 12 . (Ã  OJ No L 41 , 16 . 2 . 1979 . p . 1 . (6) OJ No L 191 ,' 14 . 7 . 1981 , p . 6 . 0 OJ No L 368 , 31 . 12 . 1985 . p . 3 .